Name: Commission Regulation (EEC) No 907/85 of 2 April 1985 amending for the second time Regulation (EEC) No 354/85 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 * No L 97/28 Official Journal of the European Communities 4. 4. 85 COMMISSION REGULATION (EEC) No 907/85 of 2 April 1985 amending for the second time Regulation (EEC) No 354/85 opening a standing invitation to tender for the sale of olive oil held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 12 (4), Whereas Commission Regulation (EEC) No 354/85 (3), as amended by Regulation (EEC) No 580/85 (4), opened a standing invitation to tender for the sale on the internal market of a certain quantity of olive oil held by the Italian intervention agency ; Whereas the state of the market in olive oil is at present favourable for the sale of an additional quan ­ tity of certain qualities of olive oil already put up for sale ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 354/85 the following paragraph is hereby added : 'The following supplementary quantities are added to the quantities mentioned above for the third series of offers :  approximately 600 tonnes of fine virgin olive oil,  approximately 2 200 tonnes of ordinary olive oil,  approximately 8 000 tonnes of virgin lampante oilive oil .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30, 9 . 1966, p . 3025/66. 0 OJ No L 26, 31 . 1 . 1985, p. 12 . (3) OJ No L 41 , 12. 2 . 1985, p. 6 . (") OJ No L 67, 7. 3 . 1985, p. 14 .